Citation Nr: 0608981	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and VA social worker




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral foot disorder.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in May 2005.  A 
transcript of that hearing is of record and associated with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran's hallux valgus of the left foot began in 
service.  

2.  There is no clinical medical evidence of record linking 
the veteran's present right foot complaints with his active 
service.  


CONCLUSIONS OF LAW

1.  Hallux valgus of the left foot was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent a letter 
to the appellant in April 2002, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claim.  In accordance with the duty to 
assist, the letter informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant what he needed to show for service 
connection.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in the 
instant case, and proper subsequent VA process was performed 
as to the claim.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and an examination report is in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a Board 
hearing, and did so, at a May 2005 Travel Board hearing 
before the undersigned Acting VLJ.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of the right foot claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  As for the veteran's left foot 
hallux valgus, which is granted, the RO will be responsible 
for addressing any defect with respect to the rating and the 
effective date when they effectuate the Board's decision and 
the award on appeal.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for the veteran's bilateral 
foot disorder.  They claim that his foot disorder preexisted 
service and that his active duty service aggravated that 
preexisting disorder.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injuries suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  

Service medical records show that the veteran underwent a 
preinduction examination in November 1965.  Clinical 
evaluation of his feet proved normal.  On a preinduction 
Report of Medical History, the veteran reported "no" when 
asked if you ever had or now have foot trouble.  

In May 1966, the veteran was seen with complaints of bunion 
pain of the left foot.  It was noted that he had mild hallux 
valgus of the left foot.  The examiner indicated that there 
were no signs of irritation an that his boots appeared wide 
enough.  It was noted that the veteran wore size 9 W on the 
left foot and 9 R on the right foot.  He had good range of 
motion of the feet.  Examination of his feet proved 
essentially negative and x-rays were ordered.  X-rays were 
essentially negative and just showed signs of hallux valgus 
with no arthritic change seen.  Treatment suggested that the 
veteran perform range of motion exercise for his great toe.  

In June 1966, the veteran underwent examination for Officer 
Candidates School (OCS).  A small bunion of the left hallux 
was noted.  It was asymptomatic and no treatment was 
required.  It was found not to be disqualifying.  In a Report 
of Medical History performed in connection with the 
examination for OCS, the veteran reported "yes" when asked 
if you ever had or now have foot trouble.  He provided no 
details as to the foot trouble that he claimed and the 
examiner reported in the physician's summary that the veteran 
had a bunion of the left hallux which was asymptomatic.  

On separation in October 1967, clinical evaluation of the 
feet proved normal.  On the Report of Medical History 
submitted in connection with separation, the veteran reported 
"yes" when asked if you ever had or now have foot trouble.  
He provided no details as to the foot trouble that he claimed 
and the examiner reported no findings in the physician's 
summary on the Report of Medical History.  In December 1967, 
a statement indicating that the veteran underwent separation 
examination more than three days prior to separation and no 
changes were noted in his medical condition was associated 
with his service medical records.  

After service, the veteran underwent VA examination in 
June 2002.  The veteran reported a history of bunion in his 
early childhood and that he had to wear special shoes as a 
child.  He stated that he had a congenital foot problem with 
a family history of similar associated bunion deformities.  
He was also noted to have cavus foot bilaterally, which the 
examiner opined was most likely related to a spinal disorder, 
for which he is not service-connected.  The examiner 
indicated that the veteran's bilateral hallux valgus 
deformity, greater on the left than the right, was most 
likely hereditary in nature.  

The veteran provided testimony at a Travel Board hearing in 
May 2005 before the undersigned Acting VLJ.  He testified 
that he had foot problems since service, that he could not 
get around well on his feet, that he never participated in 
physical training in service because of his foot complaints, 
and that he has received treatment privately for his 
bilateral foot problem since service.  He testified that he 
did not know if he was given physical profiles for his feet 
during service and that he did not complete OCS, unrelated to 
his bilateral foot claims.  

After a thorough review of the record, service connection for 
left foot hallux valgus is warranted.  Initially, it is 
important to note that the left foot hallux valgus was not 
noted on preinduction examination in November 1965, nor did 
the veteran indicate at that time on his Report of Medical 
History that he had foot trouble.  After the veteran entered 
service in February 1966, three months later in May 1966, he 
complained of foot pain.  At that time, mild hallux valgus of 
the left foot, and mild bunion were noted.  Based on these 
findings, he is presumed to be of sound condition when he was 
examined, accepted and enrolled for service.  There was no 
evidence of foot disorder at that time and the only evidence 
of a foot condition was shown three months after service 
entrance, when the veteran's left foot hallux valgus was 
shown after complaints by the veteran.  After service, the 
veteran continued to have foot complaints and he was 
diagnosed by VA with left foot hallux valgus in June 2002.  
Although the veteran claims that he had a history of bunions 
as a child, and the VA examiner indicates that the etiology 
of the hallux valgus deformity is most likely hereditary in 
nature, there is no indication that the examiner had access 
to any medical evidence prior to the veteran's service.  He 
has made his statement of the hereditary nature of the 
veteran's condition based solely on the history provided by 
the veteran.  The Court has held that a veteran's account of 
a prior condition is an inadequate basis upon which to 
conclude that he had a condition that preexisted service.  
Paulson v. Brown, 7 Vet. App. 466 (1995).   

Based upon the lack of evidence showing left foot hallux 
valgus prior to service, the medical evidence showing left 
hallux valgus and treatment thereof during service, and the 
continuity of symptomatology and the presence of the 
disability to date, resolving all doubt in favor of the 
veteran, service connection for left foot hallux valgus is 
warranted based upon incurrence in service.  

As for the veteran's claim for service connection for a right 
foot disorder, this claim, however, must fail.  The medical 
evidence in service shows only evidence of a left foot 
disorder.  The service medical records are devoid of 
findings, treatment, or diagnoses of a right foot disorder at 
any time during service.  After service, the only medical 
evidence of record that shows that the veteran has a right 
foot disorder is the June 2002 VA medical examination.  That 
medical examination shows, in pertinent part, that the 
veteran has hallux valgus deformity present on the right 
foot.  Unfortunately, there is no medical evidence that links 
the veteran's right foot disorder to service, except the 
veteran's statement of such.  It is well established that 
laypersons cannot provide testimony when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With nothing more than the veteran's statement indicating a 
link to service with his right foot disorder, service 
connection for right foot disorder is not warranted in this 
regard.  

ORDER

Service connection for left foot hallux valgus is granted.  

Service connection for a right foot disorder is denied.  







____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


